DETAILED ACTION
AFCP 2.0 was filed on 06/30/2022.
Claims 2, 4-7, 9-12, 14-17, 19-21 are pending.
Claims 2, 4-7, 9-12, 14-17, 19-21 are allowed.
Claims 1, 3, 8, 13 and 18 are canceled.

REASONS FOR ALLOWANCE
The present invention is directed to Device and Method for Processing Plurality of Resource Requests in wireless communication system.  Each independent claim identifies the uniquely distinct features: regarding claim 2,wherein the SR is not transmitted on the SR resource for the second serving cell, in case that the SR resource for the second serving cell overlaps with the measurement gap associated with the second serving cell, in combination with other limitations in the claim.  
The closest prior art, Dayal et al., (US 2011/0243047 A1) disclose conventional way of submitting a message to a base station that requests reconfiguring of a timing schedule of a first one of the supported radios to provide for periods of inactivity of the first one of the supported radios. The inactive periods provide operating periods for at least a second one of the supported radios. The inactive periods may be measurement gaps, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Venkob et al., (US 2014/0341192 A1) disclose conventional way of  allocating a measurement gap configuration for a user equipment (UE) capable of operating in a carrier aggregation environment using at least first and second component carriers; and sending the measurement gap allocation to the UE, the allocation indicating a first measurement gap configuration for the first component carrier, the first measurement gap configuration being different than a second measurement gap configuration allocated for the second component carrier. In another embodiment at a UE capable of operating in a carrier aggregation environment using at least first and second component carriers, sending a measurement gap preference to a network, the preference including preference information indicating a preference for a first measurement gap configuration for the first component carrier, the first measurement gap configuration being different than a second measurement gap configuration for the second component carrier, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 7, 12 and 17 encompasses limitations that are similar to claim 2. Thus, claims 7, 12, and 17 are allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473